IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                               No. 95-60652
                             Summary Calendar



EDDIE BROCK,
                                              Plaintiff-Appellee,

                                  versus

JOHNNY NEWSOME; EDWARD HARGETT,
SUPERINTENDENT, MISSISSIPPI STATE
PENITENTIARY; CHRISTOPHER EPPS;
STEVE WILLIAM PUCKETT,
                                              Defendant-Appellant.




           Appeal from the United States District Court
             For the Northern District of Mississippi
                     USDC No. 4:95-CV-201-S-D


                               May 17, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Eddie Brock appeals from the district court’s dismissal of his

civil rights     complaint   as   frivolous   pursuant   to   28   U.S.C. §

1915(d).   We have reviewed the record and the district court’s

opinion and find no reversible error.

     AFFIRMED.




    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.